WASHINGTON, Circuit Justice
(charging jury). An invoice of goods, received by a consignee, retained, and not objected to, and the truth of it in no manner disproved, is evidence that all the articles enumerated in it, were received by the consignee; and if the consignee has rendered no accounts of sale, particularly after so many years, and at the trial offers no evidence to prove what part was sold, and at what prices; every presumption is against him, that he sold them at the invoice prices. But in this case, as the bankrupt stated in the letter which covered the invoice, that they would not probably sell for so much, the jury will say what damages the plaintiffs are entitled to receive.
Verdict for 447 dollars- and 13 cents.